Citation Nr: 0216463	
Decision Date: 11/15/02    Archive Date: 11/25/02

DOCKET NO.  98-01 294	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased rating for service-connected 
residuals of bilateral corneal abrasions, currently evaluated 
as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Tanya A. Smith, Associate Counsel


INTRODUCTION

The veteran had active service from November 1942 to December 
1945.

This matter is before the Board of Veterans' Appeals (BVA or 
Board) following a Board Remand of February 2000.  This 
matter was originally on appeal from an April 1997 rating 
decision of the Department of Veterans Affairs (VA), Regional 
Office (RO) in Cleveland, Ohio. 


FINDING OF FACT

The veteran's bilateral eye disability is currently 
manifested by continuance of active pathology, but absent 
additional impairment of visual acuity or visual field loss, 
pain, rest-requirements, or episodic incapacity due to an 
incident of service.


CONCLUSION OF LAW

The criteria for an increased rating in excess of 10 percent 
for the service-connected residuals of bilateral corneal 
abrasions have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A (West 1991 & Supp. 2002); 38 C.F.R. §§ 4.1, 4.7, 4.84a, 
Diagnostic Codes 6001-6009 (2001); 66 Fed. Reg. 45,620, 
45,630-32 (Aug. 29, 2001) (to be codified at 38 C.F.R. § 
3.159).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Post-Board Remand

Pursuant to the Board's February 2000 Remand, the RO afforded 
the veteran an eye examination by an ophthalmologist.  A 
preliminary review of the report on the examination shows 
that the examiner discussed the criteria necessary for an 
evaluation on the severity of the veteran's disability.  In a 
March 2000 letter, the RO asked the veteran to identify 
private facilities where he had received treatment for his 
eye-related disabilities since October 1996.  The RO 
readjudicated the veteran's claim and issued a Supplemental 
Statement of the Case (SSOC) in July 2002.  Based on the 
foregoing actions, the RO complied with the Remand 
instructions.  Stegall v. West, 11 Vet. App. 268 (1998). 


The VCAA

The Veterans Claim Assistance Act of 2000 (VCAA) redefines 
the obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West Supp. 
2002); 66 Fed. Reg. 45,620, 45,630-32 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159).  The Board finds that the 
requirements under the new laws and regulations have been 
substantially met.  The veteran was provided adequate notice 
as to the evidence needed to substantiate his claim and the 
reasons the claim was denied.  Most recently, the veteran 
received a copy of the July 2002 SSOC. 

The RO has also made satisfactory efforts to ensure that all 
relevant evidence has been associated with the claims file.  
As indicated above, the veteran was recently afforded an eye 
examination in August 2001.  Eye examinations were also 
conducted in April 1997 and February 1999.  In addition, the 
RO obtained inpatient/outpatient treatment records dated from 
March 1997 to March 2000 from Dayton and Cincinnati VA 
Medical Centers.  The RO also obtained private medical 
records identified by the veteran from Amend Center for Eye 
Surgery, Dr. D.C.L., MedWest Eye Center, and Tri-State Eye 
Care.  Records were requested from Dr. D.S. but no response 
was given.  The RO has obtained the evidence needed to 
determine whether entitlement to the benefit sought should be 
granted.  No further assistance to the veteran in this regard 
appears to be warranted.  Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  The veteran has not made the RO or the 
Board aware of any other evidence relevant to his appeal that 
needs to be obtained.  Based on the foregoing, the Board 
concludes that the duties to notify and assist have been 
satisfied, and the Board will proceed with appellate review.  

Increased Rating for Residuals of Bilateral Corneal Abrasions

By a February 1947 rating decision, the RO granted service 
connection for "abrasion cornea eyes bilateral 
asymptomatic" and assigned a noncompensable evaluation, 
effective from December 7, 1945.  In October 1996, the 
veteran filed a claim for an increase in rating and the RO 
granted a compensable rating of 10 percent.  The veteran 
seeks a rating in excess of 10 percent.  

Records from MedWest Eye Center, Tri-State Eye Care, Amend 
Center for Eye Surgery, and VA inpatient/outpatient treatment 
records show findings similar to those reported on the VA 
examination reports.  In addition, VA records show that in 
April 1996, the veteran complained of burning, soreness, 
itching, flashes, and floaters in both eyes.  An impression 
of dry eye syndrome was noted.  The veteran submitted a May 
2001 VA treatment record that noted visual acuity of counting 
fingers at 6 centimeters in the right eye and 20/60+1 in the 
left eye.  Based on a history of the in-service injury 
provided by the veteran, the examiner's assessment was 
decreased visual acuity in the right eye secondary to trauma 
in 1942 and macular scarring.  

According to the April 1997 VA examination report, visual 
acuity at a distance without correction was 20/200 in the 
right eye and 20/30 in the left eye.  With correction, it was 
20/100 in the right eye and 20/30 in the left eye.  Near 
visual acuity without correction was Jaeger 16 in the right 
eye and Jaeger 3 in the left eye.  With correction, it was 
Jaeger 16 in the right eye and Jaeger 1 in the left eye.  
Pupils were 3 millimeters and round bilaterally.  They were 
1+ reactive but a small afferent pupillary defect was 
suspected in the right eye.  Visual fields were full to 
confrontation in both eyes.  Extraocular movements were full 
and external examination was unremarkable.  Slit lamp 
examination of both eyes was unremarkable.  There was a well 
positioned posterior chamber intraocular lens in both eyes.  
Dilated examination of the posterior segment revealed a quiet 
vitreous cavity in each eye.  In the right eye, the optic 
disc had a cup-to-disc ratio of 0.3 and there was mild 
temporal pallor.  The macula had pigmentary changes.  
Otherwise, the retina was normal.  In the left eye, the optic 
disk was pink and healthy with a cup-to-disc ratio of 0.3 and 
pigmentary changes in the macula.  The impression was 
pseudophakia of both eyes, optic atrophy right eye presumably 
secondary to the eye injury in 1943, and age-related macular 
degeneration dry type both eyes. 

The veteran's bilateral eye disability has been rated by 
analogy to another disease of the eye and has been evaluated 
under 38 C.F.R. 4.84a, Diagnostic Code 6001.       38 C.F.R. 
§ 4.20.  An unhealed injury of the eye is rated from 10 
percent to 100 percent for impairment of visual acuity or 
visual field loss, pain, rest-requirements, or episodic 
incapacity.  38 C.F.R. 4.84a, Diagnostic Code 6009.  An 
additional 10 percent is combined during the continuance of 
active pathology.  Id.  A minimum rating during active 
pathology is 10 percent.  Id.  Disability evaluations for 
impairment of central visual acuity are derived from a 
mechanical application of the rating schedule to the numeric 
designations assigned after ophthalmologic evaluations are 
rendered.  According to Table V, when corrected visual acuity 
in one eye is 20/100 and 20/40 in the other eye, an 
evaluation of 10 percent is assigned.  The veteran's 
bilateral eye disability more nearly approximates the 
criteria for the currently assigned rating of 10 percent 
during this time in the appeal period.  

In an October 1998 letter from Dr. D.R.A., he noted that the 
veteran was previously seen in January 1992 and at that time, 
his visual acuity was essentially normal at 20/25 in the 
right eye and 20/20 in the left eye.  The current examination 
showed visual acuity with best correction of 20/300 in the 
right eye and 20/25 in the left eye.  Dr. D.R.A. noted that 
the dilated ophthalmoscopic examination showed central 
chorioretinal scarring in both eyes consistent with age-
related macular degeneration.  He concluded that the primary 
reason for the veteran's poor vision in the right eye 
appeared to be age-related macular degeneration.  He added 
that the corneal scar in the right eye probably played a 
relatively minor role in his visual difficulties, and the 
secondary cataracts which were present in both eyes had not 
appeared to significantly impact his vision at that time.  

According to the February 1999 and August 2001 VA examination 
reports, the veteran complained of difficulty with bright 
lights, night driving, and floaters.  He denied any redness, 
burning, itching, tearing, discharge, pain, flashes, or 
halos.  The 1999 examination revealed that the veteran had a 
best corrected visual acuity of counting fingers at four feet 
in the right eye and 20/30 in the left eye with a mild 
myopic/astigmatic correction.  The 2001 examination revealed 
that the veteran's best corrected visual acuity was counting 
fingers at two feet in the right eye and 20/30 in the left 
eye, with a mild myopic/astigmatism refractive error 
bilaterally.  His external examinations revealed straight 
eyes with normal ocular motility and visual fields full to 
confrontation bilaterally.  His pupils were 4 millimeters, 2+ 
reactive (1-2+ reactive in right eye in 2001), without 
afferent pupillary defects bilaterally.  His slit lamp 
examination showed normal lashes and conjunctiva bilaterally.  
His left cornea was notable for a small pterygium.  In 1999, 
his cornea in the right eye was normal.  In 2001, his right 
cornea showed a very small (1.5 mm) and faint paracentral 
superficial stromal scar.  His irides and anterior chambers 
were otherwise normal bilaterally.  Upon dilation, the 
veteran was pseudophakic with well positioned intraocular 
lenses in the posterior chamber bilaterally.  In 1999, trace 
posterior capsular haze was noted posterior the implant 
bilaterally.  In 2001, his vitreous was notable for scattered 
floaters bilaterally.  His cup to disk ratios were 0.2 
bilaterally without evidence of optic neuropathy.  The 
remainder of his funduscopic examination was remarkable for a 
diffusely atrophic macula scar in the right eye with 
scattered pigment mottling in the left eye.  The remainder of 
his funduscopic examination showed normal vessels and 
peripheral retinae bilaterally.  
The 1999 and 2001 VA examination reports show that visual 
acuity in the veteran's right eye has decreased 
significantly.  Regulation 38 C.F.R. § 4.79 provides that 
having only light perception will be held to exist when there 
is inability to recognize test letters at 1 foot and when 
further examination of the eye reveals that perception of 
counting fingers cannot be accomplished at 3 feet.  Corrected 
visual acuity of counting fingers at less than three feet 
(light perception) in one eye approximates the criteria for a 
30 percent evaluation when corrected visual acuity in the 
other eye is 20/30.  The Board, however, finds that a higher 
evaluation based on decreased visual acuity is not warranted.  

In a June 1999 addendum to his February 1999 VA examination 
report, the examiner stated that after extensive review of 
the veteran's records, no permanent damage occurred to his 
right eye or eyes, that resulted in permanent visual loss 
from any incident that occurred during the veteran's 
involvement in the services.  He added that the service 
medical records showed that no visual loss occurred as a 
result of the in-service injury that resulted in the corneal 
abrasions, contrary to the veteran's statements.  The 
examiner further stated that from the appearance of the 
atrophic macula, it was likely that the veteran suffered a 
sub-macular hemorrhage a number of years later, which 
resulted in disruption of his macular photoreceptors and led 
to permanent visual loss right eye, but not as the result of 
the accident in service.  The examiner noted that there was 
no evidence of any optic neuropathy. 
On the history of the veteran's visual loss in the right eye, 
the August 2001 VA examiner opined that the service medical 
records showed that the in-service accident might have 
resulted only in a small paracentral corneal scar, with 
little to no effect on the patient's vision.  In regard to 
the corneal scar on the right eye, the examiner noted that it 
was possible that the veteran experienced this as the result 
of a corneal injury during the war, but on his findings, this 
condition was not vision threatening.  

Both examiners indicated that the age-related macular 
degeneration bilaterally was not related to any service-
related incident.  The diagnosed pterygium in the left eye 
and refractive error bilaterally were asymptomatic and 
required no surgery according to the examiners.  The 
examiners further indicated that the veteran underwent 
successful bilateral cataract surgery for cataracts that 
likely developed as a result of the aging process. 

The opinions expressed show that the permanent visual loss in 
the right eye is not related to the in-service incident.  The 
examiner who examined the veteran in May 2001 noted that the 
decreased visual acuity in the right eye was secondary to 
trauma during service.  His assessment was based solely on 
the veteran's history and not on a review of the claims file.  
A higher evaluation based on decreased visual acuity is not 
warranted.  The Board, however, notes that the August 2001 VA 
examiner opined that it was possible that the corneal scar on 
the right eye was the result of the corneal abrasions 
sustained during service.  As previously indicated, a minimum 
evaluation of 10 percent is assigned during continuance of 
active pathology for an unhealed injury of the eye.  The 
current 10 percent rating should remain in effect on that 
basis.  A rating in excess of 10 percent is not warranted as 
the evidence does not show additional impairment of visual 
acuity or visual field loss, pain, rest-requirements, or 
episodic incapacity due to the service-connected bilateral 
corneal abrasions.  Accordingly, the Board finds that the 
veteran's overall bilateral eye disability more closely 
approximates the criteria for a 10 percent rating under 38 
C.F.R. § 4.84a, Diagnostic Codes 6001-6009, and that the 
preponderance of the evidence is against assignment of a 
rating in excess of 10 percent at this time. 

Finally, while the evidence does reveal that the veteran's 
bilateral eye disability does place some limits on his 
employability, this has been contemplated in the award of a 
10 percent rating under Diagnostic Codes 6001-6009.  
Moreover, the evidence does not reflect that the veteran's 
bilateral eye disability has necessitated frequent periods of 
hospitalization.  For these reasons, application of the 
regular schedular standards is not rendered impracticable.  
Hence the Board is not required to remand this matter to the 
RO for the procedural actions outlined in 38 C.F.R.      § 
3.321(b)(1) for assignment of an extraschedular evaluation.  
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).


ORDER

An increased rating in excess of 10 percent for the service-
connected residuals of bilateral corneal abrasions is denied.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

